Citation Nr: 1534797	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  12-14 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right knee condition.

2.  Entitlement to service connection for a right knee condition.


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel









INTRODUCTION

The Veteran had active duty service from July 1980 to April 1982.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an January 2010, September 2010, January 2011, and August 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The issue of entitlement to service connection for a right knee condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 2005 rating decision denied a claim for service connection for a right knee condition.  The Veteran did not appeal the rating decision and it became final.

2.  The evidence associated with the claims file subsequent to the June 2005 rating decision relates to an unestablished fact necessary to substantiate the claim, and thus raises a reasonable possibility of substantiating the claim for service connection a right knee condition.


CONCLUSIONS OF LAW

1.  The June 2005 rating decision, which denied the claim for service connection for a right knee condition, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2014). 

2.  The criteria for reopening the claim for service connection for a right knee condition are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the Board is granting the claim to reopen, no further discussion of the duties to notify and assist is necessary.

Legal Criteria to Reopen Service Connection

Prior unappealed decisions of the Board and the RO are final.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104 (2014).  If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).

The Veteran's claim for service connection for a right knee condition was previously considered and denied by the RO in a June 2005 rating decision, which found the right knee condition existed prior to service and there was no evidence it became worse in service as there was no treatment for the condition during service and no record of current treatment for the claimed condition.  The Veteran was notified of that decision and of his appellate rights.  The Veteran did not appeal the decision and it became final.  38 C.F.R. § 20.1103.

A claim to reopen was denied in January 2010.  He submitted new and material evidence within one year of the January 2010 rating decision consisting of medical records documenting treatment for the right knee, and the claim to reopen was reconsidered and denied in September 2010.  38 C.F.R. § 3.156(b).  The Veteran submitted a new claim to reopen service connection for a right knee condition in November 2010.  In December 2010 the Veteran submitted a lay statement alleging that he had no time for rehabilitation and the running, bending and jumping in service made his knee worse.  A January 2011 notification letter denied reconsideration of the claim.  The January 2011 letter included notice of his appellate rights.  In May 2011, the Veteran submitted new medical evidence of domiciliary care.  He submitted a claim to reopen in June 2011.  A MRI was submitted in July 2011.  Additional VA treatment records were received in August 2011 and included treatment for the right knee along including subjective history that the Veteran felt it was never repaired and got worse during service.  The claim was again denied in an August 2011 rating decision.  The Veteran timely appealed the August 2011 rating decision.

Here, although the RO indicated the claim only stemmed from the June 2011 claim, as noted above, this claim dates back to the January 2010 rating decision.  New and material evidence received prior to the expiration of an appeal period is considered to have been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b) (2014); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  As noted above, applying this provision to the facts reflects the January 2010 rating decision did not become final.  Similarly, within one year of the September 2010 rating decision, significant lay statements and medical records, including VA records received in august 2011, were associated with the claims file. 38 C.F.R. § 3.516(b).  As such, the September 2010 rating decision also did not become final.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Accordingly, the last final rating decision is the June 2005 rating decision.

The evidence submitted since the June 2005 rating decision became final includes VA medical treatment evidence showing a current right knee disability, and statements from the Veteran indicating that residuals of a right knee gunshot wound were aggravated by service.  In determining whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  When credibility is presumed, as is required when determining solely whether to reopen a previously denied claim, the aforementioned evidence indicates that the pre-service gunshot wound may have been present and aggravated during service, and suggests a nexus between the current disability and active duty service.  As this represents evidence not previously submitted to agency decision makers and relates to unestablished facts necessary to substantiate the claims, the Board finds that the additional evidence is new and material to reopen service connection for a right knee condition.


ORDER

New and material evidence having been received, the appeal to reopen service connection for a right knee condition is granted.


REMAND

Service treatment records show that the Veteran reported he was shot in the right leg on his June 1980 report of medical history.  The physician's summary noted GSW right leg with superficial wound.  The June 1980 examination performed in connection with the Veteran's enlistment described the lower extremities as normal and noted no defects or diagnoses.  

The Veteran contends that there was more than a superficial wound, and subsequent physical training in service aggravated the right knee condition.  He further asserts that he has had knee pain ever since separation from service, and his current right knee condition is a result of the in-service aggravation of the gunshot wound residuals.  

An examination with nexus opinion is necessary to assist in determining whether a pre-existing gunshot wound was aggravated by service, and whether the current right knee condition is related to service, to include any aggravation of the pre-existing injury.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA knee and scars examination.  The examiner is requested to provide the following information:

a.)  Did a right knee disability "clearly and unmistakably" (obviously or manifestly) exist prior to the Veteran's entry into active duty service in June 1980?

b.) If the right knee disability clearly and unmistakably existed prior to service, was it clearly and unmistakably (obviously or manifestly) not aggravated by military service?  In this special context, "aggravation" has occurred where there is an increase in disability beyond the natural progress of the disease

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.

2.  After completing any additional development deemed necessary, adjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


